UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7219


BRANDON MICHAEL PICKENS,

                    Plaintiff - Appellant,

             v.

ROBERT   C.     LEWIS;   W.  DAVID   GUICE; SCOTLAND
COUNTY/MUNICIPALITY/LAURINBURG, NC; SORRELL SAUNDERS;
NAKISHA PARRISH; NORTH CAROLINA PRISON LEGAL SERVICES,
INCORPORATED; INA HINTON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:16-cv-01358-LCB-JLW)


Submitted: January 30, 2018                                   Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Michael Pickens, Appellant Pro Se. Thomas Matthew Woodward, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Bradley O. Wood, WOMBLE BOND DICKINSON (US) LLP, Winston-
Salem, North Carolina; Mark Russell Sigmon, SIGMON LAW, PLLC, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brandon Michael Pickens appeals the district court’s order accepting the

recommendation of the magistrate judge to grant Defendants’ motions to dismiss and

dismissing Pickens’ 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Pickens v. Lewis, No. 1:16-cv-01358-LCB-JLW (M.D.N.C. Aug. 30, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3